

115 HR 3196 IH: Protecting Servicemembers from Debt Collectors Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3196IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to review and update Department of Defense regulations to ensure
			 such regulations comply with Federal consumer protection law with respect
			 to the collection of debt.
	
 1.Short titleThis Act may be cited Protecting Servicemembers from Debt Collectors Act. 2.Review of Department of Defense debt collection regulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review and update Department of Defense Directive 1344.09 and any associated regulations to ensure such regulations comply with Federal consumer protection law with respect to the collection of debt.
		